Citation Nr: 0517317	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dental trauma, 
including for the purposes of establishing eligibility for VA 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for trauma to 
the teeth and denied service connection for hearing loss.  

In August 2004 the Board of Veterans' Appeals (Board) in a 
decision and remand granted service connection for right ear 
hearing loss and denied service connection for left ear 
hearing loss.  The issue of service connection for dental 
trauma was remanded to afford the veteran a dental 
examination.  A VA dental examination was conducted in 
September 2004.  The Board has concluded the development 
ordered in the remand was completed.   Stegall v. West, 11  
Vet. App. 268 (1998).  The claim is now ready for further 
appellate consideration.  

The veteran on his VA Form 9, stated he had been exposed to 
Agent Orange in service, and as a result had developed a bone 
growth on his lower jaw.  The Board construes this as a claim 
for service connection for a bone growth of the jaw.  As the 
claim has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Dental records demonstrate that in February 1969 tooth 
number 21 was extracted due to nonrestorable caries.  

2.  Dental records demonstrate that in April 1969 tooth 
number 15 was extracted due to nonrestorable caries.  

3.  Dental records demonstrate that in May 1969 caries were 
found in tooth number 2 and zinc oxide and eugenol were used.  

4.  There is no competent medical evidence which demonstrates 
the veteran sustained dental trauma in service.  


CONCLUSION OF LAW

Dental trauma was not incurred in active military service.  
38 U.S.C.A. §§  1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 17.161 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in July 2002 denying preceded the notice to the 
veteran of the provisions of the VCAA.  In January 2003 the 
RO sent a letter to the appellant outlining what evidence was 
necessary support his claim.  The RO informed of the passage 
of VCAA and its provisions in an April 2003 letter.  The RO 
then readjudicated the claim and issued a supplemental 
statement of the case to the veteran in October 2003.  The 
Board has concluded the RO cured any defect in the prior 
notice to the veteran.  

No further actions to assist the veteran in developing his 
claims are required.  The RO obtained the veteran's service 
medical records, and arranged for the veteran to be examined 
by a VA dentist in September 2004.  The veteran did not 
identify any other relevant records.  In March 2002 the 
veteran indicated he had not received any treatment and 
referred the RO to his service medical records.  The veteran 
also indicated that in 1971 he was treated on a VA fee basis 
by a private dentist.  The veteran did not identify the name 
of the dentist or provide his address.  VA has satisfied its 
obligation to notify and assist the veteran in this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.  In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. 38 C.F.R. § 3.381(b) and (c)(2004).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2004).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in section 17.161 of this chapter.  38 C.F.R. 
§ 3.381 (2004).  

The Schedule of ratings-dental and oral conditions found at 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2004), is followed 
by a Note which states these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:  Class I--
those having a service-connected compensable dental 
disability or condition; Class II (1)--those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within 90 days of discharge; Class II (2)--those 
having a service-connected non-compensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within one year of discharge; Class II (a)--those 
having a service-connected non-compensable dental condition 
or disability adjudicated as resulting from combat wounds or 
service trauma.  For the purpose of determining whether a 
veteran has Class II (a) eligibility for dental care, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  VAOPGCPREC 5-97.  
Class II (b)--those having a service-connected non- 
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days; Class II (c)--those who were prisoners of war 
for 90 days or more; Class II R (Retroactive)--any veteran 
who had made prior application for and received dental 
treatment from the VA for non-compensable dental conditions, 
but was denied replacement of missing teeth which were lost 
during any period of service prior to his/her last period of 
service; Class III--those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability; 
Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability; Class 
V--a veteran who is participating in a rehabilitation program 
under Chapter 31 of 38 U.S.C.; Class VI--any veterans 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 17.161 (2004).  

Outpatient dental services and treatment, and related dental 
appliances, shall be furnished under this section for a 
dental condition, which is service-connected, but not 
compensable in degree, on a one time completion basis, unless 
the services rendered on a one-time completion basis are 
found unacceptable within the limitations of good 
professional standards, in which event such additional 
services may be afforded as are required to complete 
professionally acceptable treatment.  38 U.S.C.A. 
§ 1712(a)(1)(B) and (b) (West 2002).  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  38 C.F.R. 
§ 17.161(b)(D)(2)(i) (2004).  

Factual Background.  The veteran's DD Form 214 reveals he 
served in the Republic of Vietnam for one year, from August 
1968 to August 1969.  He was awarded a Combat Infantryman's 
Badge.  The veteran entered the service on March 5, 1968.  

Shortly thereafter on March 19, 1968 a dental evaluation was 
conducted.  The service medical records include the veteran's 
Dental Standard Form 603.  Section I indicates it was an 
initial dental examination.  The illustration at number 4 for 
marking missing teeth or existing restorations reveals teeth 
numbers 1, 16, 17 and 32 were absent.  Restoration of teeth 
numbers 2, 3, 14, 15 and 19 were noted.  The illustration at 
number 5 noted moderate calculus at teeth numbers 7, 15, 20 
and 30.  

On the Reverse side of his Dental Standard Form 603 in 
Section III, Number 15 the illustration for restorations and 
treatments (completed during service) had an X marked over 
teeth numbers 15 and 21.  In the section for listing services 
rendered the following dental treatment was recorded.  In 
February of 1969 tooth number 21 was extracted and the 
diagnosis was nonrestorable caries (NRC).  Tooth number 15 
was extracted in April 1969 again for nonrestorable caries.  
In May 1969 tooth number 2 was treated for caries with zinc 
oxide and eugenol.  When the veteran was hospitalized for 
treatment of gastroenteritis in July 1969 examination of the 
teeth, reveal no caries.  There are no service medical 
records for treatment of any injury to the mouth, face, jaw 
or teeth.  

At service separation examination in January 1971 teeth 
numbers 15 and 10 were noted to be missing and tooth number 
30 was noted to be nonrestorable.  On his Report of Medical 
History the veteran denied any history of severe tooth or gum 
trouble.  

The veteran filed his original claim for VA benefits in March 
1971.  He did not request service connection for any dental 
trauma.  The claims folder does not contain any 
communications from the VA Medical Center indicating the 
veteran had applied for dental treatment.  

In September 2001 the veteran submitted his claim for service 
connection for trauma to the teeth.  He indicated he had been 
treated at a field hospital in Vietnam.  He did not list any 
other treatment.  

A Report of Contact dated in March 2002 reveals the veteran 
stated he had received no treatment and had no evidence or 
records to submit.  A notation to refer to his service 
medical records was written across the page.  

The veteran submitted his substantive appeal in October 2002.  
On his VA Form 9 he asserted that in late 1968 while on duty 
in Vietnam he was hit in the back of the head with the 
driver's hatch door of the AC he was driving.  The force from 
the blow drove his chin into the front of the hatch, smashing 
some 13 teeth.  He reported to the aid station.  He contends 
he was sent to the dentist who wanted to remove all his 
teeth.  He only had one removed.  When he was discharged from 
the service in 1971, he requested assistance and was sent to 
a civilian dentist.  Extensive work was done, which he 
reports included crowns, bridges, etc.  Over time his teeth 
have deteriorated and he has paid for repairs.  He now needed 
extensive work.  

The veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge at a videoconference in 
April 2004.  The veteran reiterated his contention that he 
suffered dental trauma when was hit in the head while driving 
an AVC in Vietnam.  (T-4).  One tooth was extracted.  (T-5).  
The veteran asserted his teeth were heavily damaged in 
Vietnam.  When the got out of the service the Houston VA sent 
him to a private practitioner who treated him for about a 12 
month period and VA paid the bills.  (T-6).  The veteran 
asserted that two sets of records would support his claim, 
the records of his treatment in service and his records of VA 
fee basis dental work.  (T-6).  

A VA dental examination was conducted in September 2004.  
There was no evidence of any residual radiographic evidence 
of trauma to the mandible or maxilla.  After taking the 
veteran's history, examining the veteran, and reviewing his 
military dental records, the VA dentist concluded there was 
no evidence of any clinical treatment of any trauma suffered 
in service.  The current examination found no clinical 
evidence or any previous facial trauma resulting in damage to 
the teeth or the jaw bones.  

Analysis.  The veteran is seeking service connection for 
dental trauma.  He specifically claimed "trauma to teeth" 
and not service connection for missing teeth.  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c)(2004).

Based on the statements of the veteran that he received VA 
dental treatment in 1971 which was completed, for the teeth 
lost or damaged in service, the Board has concluded he is 
seeking eligibility for additional VA outpatient dental 
treatment.  The veteran has not asserted the treatment in 
1971 was not completed or that it was unsatisfactory.  
Grovhoug v. Brown, 7 Vet. App. 209 (1994).  His theory of 
entitlement is that teeth damaged as a result of in-service 
trauma entitles a veteran to "any treatment"  indicated as 
reasonably necessary.  38 C.F.R. § 17.161(c)(2004).  As the 
veteran has already received VA dental treatment for his 
missing teeth, there is no inferred claim for service 
connection for missing teeth.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The issue is limited to that set out on the 
title page.  

The records of dental treatment in service and the veteran's 
service separation examination did not reveal any evidence of 
dental trauma.  The teeth extracted in service were diagnosed 
as being carious.  The VA dentist in September 2004 found no 
evidence of dental trauma.  

The Board noted the only evidence of any dental trauma in 
service are the statements of the veteran.  He has indicated 
the trauma occurred during his service in Vietnam, for which 
he was awarded a Combat Infantryman's badge.  The Board 
considered the veteran's statements and applied 38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(d) (2004).  

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), a three 
step sequential analysis was outlined for applying 
38 U.S.C.A. § 1154.  As the first step, it must be determined 
whether the veteran had proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  As the second step, it must be determined 
whether the proffered evidence was consistent with the 
circumstances, conditions or hardships of such service.  If a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  The presumption is 
rebuttable.  It may be rebutted by clear and convincing 
evidence to the contrary.  

The veteran is certainly competent to report that he was hit 
on the head.  The veteran's contention that he was hit in the 
head and as a result his chin was forced into contact with 
the hatch door is consistent with the circumstances of his 
service.  Under the circumstances the regulation provides a 
presumption that the event occurred any though there is no 
official record of such an event.  38 C.F.R. § 3.304(d).  

The treatment records in service clearly and convincingly 
rebut the veteran's statement that a tooth was extracted in 
service due to trauma and that he had damage to multiple 
teeth due to the event he described.  The teeth extractions 
in service were diagnosed as due to nonrestorable caries.  In 
Simington v. West, 11 Vet. App.  41 (1998) the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that Board is not required to accept the 
uncorroborated statement of the veteran as to the basis for 
dental treatment in service.  See also Owens v. Brown, 7 Vet. 
App. 429 (1995).  

In addition, the extraction of the veteran's teeth in service 
is not considered dental trauma.  The term "service trauma" 
does not include the intended effects of treatment provided 
during service.  See VAOPGCPREC 5-97.  

The claims folder does not contain any records of VA fee 
basis dental treatment records performed from 1971.  In this 
instance where the service medical records include his 
records of dental treatment and note the condition of his 
teeth at service separation, and clearly attribute the tooth 
extractions to nonrestorable caries, there could be no 
benefit to the veteran in remanding his claim to obtain those 
records.  Based on those records there is no reasonable 
possibility that providing additional assistance to the 
veteran would substantiate his claim.  38 C.F.R. § 3.159 
(d)(2004).  

The preponderance of the evidence is against the claim for 
service connection for dental trauma.  As service connection 
for dental trauma has not been granted, there is no basis for 
finding eligibility for VA outpatient dental treatment.  In 
addition, the veteran has not asserted and the evidence does 
not demonstrate he has a dental condition aggravating a 
service connected disability, is participating in a VA 
rehabilitation program, or is scheduled for admission to the 
hospital indicating dental treatment is medically necessary.  
38 C.F.R. § 17.161 (2004).  


ORDER

Service connection for dental trauma including for the 
purposes of establishing eligibility for VA outpatient dental 
treatment, is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


